

115 S1547 IS: Anti-Voter Suppression Act
U.S. Senate
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1547IN THE SENATE OF THE UNITED STATESJuly 12, 2017Mr. Booker (for himself, Mr. Menendez, Ms. Harris, Ms. Cortez Masto, Ms. Hirono, Ms. Duckworth, Mrs. Gillibrand, Mr. Markey, Mr. Reed, Mr. Franken, Mr. Durbin, Mr. Coons, Mr. Brown, Mr. Carper, Mrs. Murray, Mr. Casey, Ms. Hassan, Mrs. Shaheen, Mr. Whitehouse, Ms. Klobuchar, Mr. Murphy, Mrs. Feinstein, Mr. Wyden, Mr. Udall, Ms. Warren, Mr. Blumenthal, Mr. Leahy, Mr. Schumer, Mr. Heinrich, Mr. Merkley, Mr. Schatz, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo nullify the effect of the recent Executive order that establishes an election integrity commission, which will be used and is designed to support policies that will suppress the vote in
			 minority and poor communities across the United States.
	
 1.Short titleThis Act may be cited as the Anti-Voter Suppression Act. 2.NullificationExecutive Order 13799 (82 Fed. Reg. 22389; relating to Establishment of Presidential Advisory Commission on Election Integrity) shall have no force or effect.
 3.Prohibition on fundsNone of the funds appropriated or otherwise made available under an Act of Congress enacted before, on, or after the date of enactment of this Act may be made available for the commission established under the Executive order described in section 2 or for any similar commission established for the purpose of studying voter fraud.